DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 1, 2022.
Currently, claims 17-27 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Double Patenting
Claims 17-22 and 24-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,034,951 B1 for the reasons as set forth in the Office action mailed on December 1, 2021 and for the reasons set forth below. 
Applicant's arguments filed on March 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant rejection is “provisional” thus defers responding to the rejection. In response, it is noted that the instant rejection is over an issued U.S. Patent. Hence, this rejection is not provisional. Further, the “variant of the wild type T7 RNA . 
Accordingly, this rejection is maintained.

Claims 17-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25 of U.S. Patent No. 10,519,431 B2 in view of Bancel et al. and Sugiyama et al. for the reasons as set forth in the Office action mailed on December 1, 2021 and for the reasons set forth below. 
Applicant's arguments filed on March 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant rejection is “provisional” thus defers responding to the rejection. In response, it is noted that the instant rejection is over an issued U.S. Patent. Hence, this rejection is not provisional. In addition, it is noted that the V567P now claimed in claim 23 as amended is inherently claimed and encompassed by the ‘431 patent claims as evidenced by the fact that the RNA polymerase is claimed to comprise an amino acid substitution at position 567 of SEQ ID NO:1 (see claim 1, from which claims 20-25 depend), wherein the substitution is “V567P” (see claim 5 that further defines claim 1; see also column 1 of the ‘431 patent specification). 
Accordingly, this rejection is maintained.

Claims 17-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-45 of U.S. Application No. 16/680,014 (now allowed) in view of . 
Applicant's arguments filed on March 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant rejection is “provisional” thus defers responding to the rejection. In response, it is noted that the ‘014 application including claims 41-45 has been allowed. Hence, this provisional rejection will change to a non-provisional rejection once an issue fee is paid in the ‘014 application. is over an issued U.S. Patent. Hence, this rejection is not provisional. In addition, it is noted that the V567P now claimed in claim 23 as amended is inherently claimed and encompassed by the ‘014 claims as evidenced by the fact that the RNA polymerase is claimed to comprise an amino acid substitution at position 567 of SEQ ID NO:1 (see claim 26, from which claims 41-45 depend), wherein the substitution is “V567P” (see claim 30 that further defines claim 26; see also page 2 of the ‘014 specification). 
Accordingly, this rejection is maintained.

      New Rejections Necessitated by Amendment
Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,034,951 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated and encompassed by the ‘951 patent claims, which recite producing an RNA product “in the absence of a step that removes any dsRNA from the RNA product, to produce a formulation”, wherein the “thermostable RNA polymerase” is defined to comprises one or more . 
In an obviousenss-type double patenting analysis, while the earlier patent’s specification cannot be used as prior art to the later patent application claims, it can be consulted to ascertain the meaning of the words in the claim to interpret the patented claims’ proper scope. Sun Pharmacetuical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1387 (Fed. Cir. 2010).
	See also Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), wherein the court expressed the following: “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.”
	 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635